Third District Court of Appeal
                                State of Florida

                            Opinion filed April 26, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D16-1549
                    Lower Tribunal No. DOR-14-109-AAAC
                              ________________


                            Copper Chimney, Inc.,
                                     Appellant,

                                         vs.

                State of Florida Department of Revenue,
                                     Appellee.


      An Appeal from the State of Florida Department of Revenue.

      Kogan Prober, P.A., and Pavel Kogan (Ft. Lauderdale), for appellant.

      Pamela Jo Bondi, Attorney General, and Ryann E. White (Tallahassee),
Assistant Attorney General, for appellee.


Before LAGOA, SALTER, and LOGUE, JJ.

      LOGUE, J.

      Appellant, Copper Chimney, Inc., seeks review of the Department of

Revenue’s Final Order revoking its Certificate of Registration for failure to remit
sales taxes collected from its customers. The appellant argues that his due process

rights were violated. “A quasi-judicial hearing generally meets basic due process

requirements if the parties are provided notice of the hearing and an opportunity to

be heard.” Jennings v. Dade Cty., 589 So. 2d 1337, 1340 (Fla. 3d DCA 1991).

Given our review of the record, and under the facts of this case, there was no

violation of the appellant’s due process rights.

      Affirmed.




                                          2